Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on June 24, 2021 is acknowledged.
3.	Claims 1-20 are pending in this application.
4.	Claims 6-20 are cancelled by Examiner’s amendment set forth herein.
5.	Claim 5 is rejoined.
6.	Claims 1-5 are allowed in this office action.

Withdrawn Objection and Rejection
7.	Objection to claims 1-4 is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s amendment to the claim.
9.	Rejection of claims 1-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.

EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Rhiannon D’Agostin on July 2, 2021.

Claims 6-20 have been amended as follows: 

6.-20. (Cancelled)

Claims 1-5, as set forth in the amendment filed on June 24, 201, are allowed.



REASONS FOR ALLOWANCE
11.	The following is an examiner’s statement of reasons for allowance: A vector comprising a polynucleotide encoding a peptide comprising an amino acid sequence, wherein the amino acid sequence consists of the amino acid sequence of SEQ ID NO: 2 is both novel and unobvious over the cited prior art. 
The closest art is Irminger-Finger et al (US 2016/0282347, filed with IDS). Irminger-Finger et al teach a 15mer peptide sequence having the sequence PQPRNRQPRIRSGNC (see SEQ ID NO: 9). Instant SEQ ID NO: 2 has the sequence Xaa1 Xaa2 Pro Arg Xaa5 Arg Xaa7 Xaa8 Arg Xaa10 Xaa11 Xaa12 Xaa13, wherein Xaa1, Xaa2, Xaa10, Xaa11, Xaa12 and Xaa13 is independently any amino acid; Xaa5 is Thr, An, Gln, Lys, Arg or His, Xaa7 is Thr, Asn, Gln, Ser, Arg, or His, and Xaa8 is Pro, Tyr, Trp, Phe, Leu, Ile, Val, 
	The closest art to instant SEQ ID NOs: 8-9 and 15-22 is Chalasani patent (US Patent No. 8889394, filed with IDS). Chalasani teaches SEQ ID NO: 11 that is a 97mer protein sequence. This sequence has less than 70% sequence identity to instant SEQ ID NOs: 8-9 and 15-22 (see amino acid residues 40-58). Chalasani patent teaches polynucleotide encoding an activity domain, encoding an association domain, and teaches that RNA binding region polypeptide is SEQ ID NO: 11. Chalasani patent does not teach instant SEQ ID NOs: 1-3, 8-9 and 15-22, nor polynucleotides encoding instant SEQ ID NOs: 1-3, 8-9 and 15-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1-5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654